— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered March 8, 1984, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s claim of error regarding the prosecutor’s failure to disclose certain taped conversations prior to the defendant’s 1978 suppression hearing. Although the tapes were made available to defense counsel prior to the commencement of the trial, he never moved to reopen the suppression hearing on the basis of such tapes. Moreover, though made as part of the police investigation in this case, the tapes were not material to the suppression issue.
Under the circumstances of this case, the trial court did not abuse its discretion in refusing to reopen the case to permit the introduction of new evidence (see, People v Olsen, 34 NY2d 349).
We have reviewed the defendant’s remaining claims of error and find them to be without merit. Finally, we do not consider the defendant’s sentence to be excessive. Bracken, J. P., Niehoff, Eiber and Sullivan, JJ., concur.